Plaintiff in error was convicted in the county court of Pottawatomie county on a charge of maintaining a place for the unlawful sale of intoxicating liquor, and on the 20th day of April, 1911, was sentenced to pay a fine of three hundred dollars and be confined in the county jail for a period of sixty days. After a careful examination of the record in this case and the briefs of both parties, we are of the opinion that the judgment should be affirmed, and it is so ordered. Let the mandate issue forthwith. *Page 721